—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting defendant’s cross motion to enforce the proposed settlement agreement between the parties (see, Greenidge v City of New York, 179 AD2d 386, 387; Matter of United States Surgical Corp. v Pignataro, 157 AD 2d 547). The record shows that the proposed settlement agreement was never signed by the parties or their attorneys. Moreover, although settlement was discussed at pretrial conferences, the record fails to establish that a settlement was entered in "open court” (CPLR 2104) because there are no court minutes that document the fact of the stipulation and its terms (cf., Popovic v New York City Health & Hosps. Corp., 180 AD2d 493). We, therefore, modify the order on appeal by denying defendant’s cross motion. (Appeal from Order of Supreme Court, Erie County, Gorski, J.—Enforce Settlement.) Present— Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.